Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Farshad Farjami on 4/6/2021.

The application has been amended as follows: 

Claim 21 (Currently Amended): A system comprising:
a base providing a power source;
a rotor configured to spin;
a device including a battery, the device coupled to the rotor and configured to spin with the rotor; and
a power receiver electrically connected to the battery;
wherein the power receiver is configured to receive power from the power source [[,]] and [[to]] charge the battery using the power when a spin rate of the rotor is or equal to a predetermined spin rate, and wherein the power receiver is configured to stop when the spin rate of the rotor is above the predetermined spin rate.
Claim 27 (Currently Amended): The system of claim 26, wherein the power source comprises a substantially circular power rail concentric with the rotor and wherein the power receiver is configured to make the electrical contact with the substantially circular power rail so as to charge the battery when the spin rate of the rotor is or equal to the predetermined spin rate, and to break electrical contact with the substantially circular power rail when the spin rate of the rotor is above the predetermined spin rate.
Claim 28 (Currently Amended): The system of claim 26, further comprising: 
a ground coupler electrically connected to the battery, wherein the ground coupler is configured to make ground contact with the power source when the spin rate of the rotor is or equal to the predetermined spin rate, and to break ground contact with the power source when the spin rate of the rotor is above the predetermined spin rate.
Claim 31 (New): The system of claim 21, wherein the predetermined spin rate is zero.
Claim 32 (New): The system of claim 21, wherein the power receiver is situated over the power source.


Allowable Subject Matter
Claims 21-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Brotz US 6,115,006 teaches the general state of the art of rotating display device. 
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a base providing a power source; a rotor configured to spin; a device including a battery, the device coupled to the rotor and configured to spin with the rotor; and a power receiver electrically connected to the battery; wherein the power receiver is configured to receive power from the power source and charge the battery using the power when a spin rate of the rotor is below or equal to a predetermined spin rate, and wherein the power receiver is configured to stop receiving the power from the power source when the spin rate of the rotor is above the predetermined spin rate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836